FIRST AMENDMENT TO

MMA FINANCIAL, INC.
EMPLOYMENT AGREEMENT

Charles M. Pinckney

THIS FIRST AMENDMENT (the “Amendment”) to the Employment Agreement (the
“Agreement”) dated August 28, 2007 by and between MMA Financial, Inc., a
Maryland corporation (“Employer”) and Charles M. Pinckney (“Employee”) is
entered into and effective as of this 28th day of March, 2008.

WHEREAS, Employer and Employee desire to extend the current term of the
Agreement beyond July 9, 2010; and

WHEREAS, Employer and Employee wish to clarify their understanding regarding
Employee’s assumption of his duties and responsibilities as specified in the
Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:



1.   The last sentence of Section 1.(a) of the Agreement is amended and restated
to read as follows:

The Employee’s duties, powers and responsibilities shall be commensurate with
those customarily associated with the chief operating officer of a corporation
comparable to the Company, with Employee’s specific duties, powers and
responsibilities set forth on the attached Exhibit A (such general and specific
duties, powers, responsibilities, and authorities being the “COO Authorities”);
provided that the Employer shall not be required to provide Employee with the
COO Authorities until August 3, 2008; provided, further, that any of the
following occurrences, at the time of occurrence, shall be deemed to constitute
a material reduction or alteration in Employee’s authority, duties or
responsibilities as provided in Section 1 (and Exhibit A) by the Company and
Employer for purposes of this Agreement, which reduction has not been and will
not be deemed to have been previously consented to: (x) failure by the Employer
or Company to have provided Employee with all of the COO Authorities by
August 3, 2008 or (y) at the time that Employee substantially assumes all of the
COO Authorities contemplated by this Agreement, any of such authority, duties,
powers, or responsibilities are, in actuality, materially below the level of
authority, duties, power or responsibilities that Employee would have had as of
March 3, 2008, had Employee assumed all of the COO Authorities contemplated by
this Agreement by such date.



2.   The first sentence of Section 6 of the Agreement is amended and restated to
read as follows:

The term of this Agreement shall commence on the Effective Date and end on
March 9, 2011.



3.   All other terms of the Agreement shall remain unchanged.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Amendment as of the date and year first above written.

EMPLOYER

MMA FINANCIAL, INC.

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: CEO & President



COMPANY

MUNICIPAL MORTGAGE & EQUITY LLC

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: CEO & President



EMPLOYEE

/s/ Charles M. Pinckney

Charles M. Pinckney
First Amendment to Charles Pinckney Employment Agreement-2431275v2

